57Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-15 have been cancelled.  Claims 16-36 remain pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “5” from Figure 4 was not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment described in Claim 35 (where the helical direction of the support device is opposite to the helical direction of the helical impeller blade) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 - Lines 4-5 recites how the impeller blade “has an outer radial edge that extends axially along the length of the blade”.  Because neither the specification nor the drawings clearly identify what is being considered the “outer radial edge” of the blade, it is not clear what scope is being outlined by the claim language thereby rendering the claims indefinite.  For example, is the “outer radial edge” referring only to the outer-most portion of the impeller blade in the radial direction defining the maximum radius of the impeller (relative to the rotational axis of the impeller) OR is the “outer radial edge” referring broadly to any portion of the impeller blade that is radially outside of an inner portion/edge of the blades body?       
To expedite prosecution, “outer radial edge” is being given the broadest reasonable interpretation as referring to any portion of the impeller blade that is radially outside of an inner portion/edge of the impeller blades body (where the inner portion/edge would be considered the portion of the impeller blade that is coupled to the central rotor of the impeller, such as the “neck” (2) of the instant application).  
This interpretation is being made based on how the term was found to be used in some of the known prior art that was found.  For example, Hosoya et al (US 2010/0172741 A1) identifies in Paragraph 46 how their impeller blade (11) has an “outer radial edge” (14), where Figure 1 shows that this outer radial edge (14) curves along the axial length of the impeller.  So the “outer radial edge” is not referring to the portion of the impeller blade with the largest/maximum radius (which would be the rear edge (13)) but instead is generally referring to the outer radial edge of the impeller blade with respect to the inner radial edge (the inner radial edge being where the blade (11) is coupled to the central hub (10)).
Claim 27 – Line 2 recites “the impeller blade/impeller blades”, however this lacks antecedent basis because the independent claim only positively recites the pump as having “an impeller blade” (singular).
Claims 17-26 & 28-36 are rejected by virtue of their dependency on Claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-18, 20-25, 27, 29, 30, 32-34 & 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McBride et al (US 7,841,976 B2) (McBride hereinafter).
Regarding Claim 16, McBride discloses:  A fluid pump (see Figure 2A) comprising: 
a pump housing (250), a rotor (210) positioned within the pump housing, the rotor having an axis of rotation (see Figures 2A & 3); 
an impeller blade (212) that extends radially (see Figure 2A), has a compressed state and expanded state (see Figures 2A-B), has an outer radial edge (AS NOTED ABOVE, the term “outer radial edge” is being given the broadest reasonable interpretation as referring to the portion of the impeller blade that defines an outer edge of the blade in the radial direction with respect to the inner edge of the blade (which is where the blade contacts the rotating hub (210)) that extends axially along the length of the blade, and has a longitudinal length that extends within the pump housing (see Figure 2A); 
wherein the impeller blade (212) is rotatable about the axis of rotation within the pump housing when in operation, and the rotor is configured to convey a fluid during operation (see Figure 2A & Column 6 – Lines 25-27); and 
a support device (222) coupled to the outer radial edge of the impeller blade (see Figure 4A), wherein the support device (222) is coupled to the outer radial edge over a coupling length less than a total length of the outer radial edge (Column 8 – Lines 14-16; McBride specifies how the length of the winglet (222) may only be approximately equal to the chord length of the blade, so the winglet DOES NOT need to be equal in length to the chord length of the blade.  Also, looking to the Figure 2A (which shows the impeller blades in their expanded/deployed configuration) and the annotation of Figure 4A below, both of these figures shows how the impeller blade of McBride has a prolongation portion that extends axially beyond the winglet (identically to the applicant’s prolongation (26) of their impeller blade (1) from their support device (17) as shown in their Figure 32-33 and as described on Page 19 – Lines 19-21), which would be considered an “outer radial edge” in that this edge is radially outside of an inner radial edge of the blade.  So this means that the “total length of the outer radial edge” of the impeller blade includes the portion of the impeller that is coupled to the winglet PLUS the prolongation portion of the impeller blade extending axially beyond the winglet.  This results in a coupling length (the contact length between the winglet & impeller blade) that is less than a total length of the outer radial edge of the impeller blade).    

    PNG
    media_image1.png
    320
    614
    media_image1.png
    Greyscale

Regarding Claim 17, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the support device (222) at least partly surrounds the at least one impeller blade (see Figure 4A; the identified winglet (222) at least partially radially surrounds the at least one impeller blade).  
Regarding Claim 18, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the rotor further comprises a hub (210; see Column 6 – Lines 16-17), and wherein the impeller blade (212) extends radially from the hub (see Figure 2A).  
Regarding Claim 20, McBride discloses the invention as described above in Claim 16, wherein while McBride further discloses:  wherein the support device comprises a shape memory alloy (McBride describes how the impeller blades may be formed from “deformable materials including shape-change or shape-memory materials”, see Column 10 – Lines 57-60.  Since the winglet (222) and the impeller blade are formed as a unitary piece as can be seen in Figure 4B, this would result in the winglet/support device also comprising “a shape memory alloy/material”.  
Regarding Claim 21, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the support device comprises an elastic material (see Column 10 – Lines 46-54; McBride describes how the impeller can be made from a rubbery, elastic materials.  Since the winglet (222) and the impeller blade are formed as a unitary piece as can be seen in figure 4B, this would result in the winglet/support device also comprising “an elastic material”).  
Regarding Claim 22, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the support device (222) is changeable between a first state in which the support device is radially compressed associated with the compressed state of the rotor and a second state in which the support device is radially expanded associated with the expanded state of the rotor (see Column 7 – Lines 16-18; McBride describes how the impeller is designed to unfold after being installed from a compressed state (for installation) into an expanded state (after the impeller blades are unfurled).  Because the identified support device (222) is integrally formed in the outer radial surface of the impeller blade (see Figure 4a), the support device would also be changeable between the first & second state along with the impeller blade).  
Regarding Claim 23, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein a majority of a surface area of the impeller blade (212) conveying the fluid extends radially inward from the support device (222; see Figure 4A).  
Regarding Claim 24, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the impeller blade (212) is connected to the support device (222) and said support device rotates with the impeller blade (see Figure 4A).  
Regarding Claim 29, McBride discloses the invention as described above in Claim 16, McBride further discloses:  wherein all components of the impeller blade (212) are radially spaced apart from the axis of rotation (see Figures 2A & 4A).  
Regarding Claim 30, McBride teaches the invention as described above in Claim 16, wherein McBride further discloses:  wherein the fluid pump (see Figure 2A) has a constant diameter in the region of the impeller blade (see Figure 2A; This figure shows that the pump housing (250) has a constant radius of R1 (which would also have a constant diameter)).  
Regarding Claim 32, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the support device (222) is fixedly coupled to the impeller blade (see Figure 4A).  
Regarding Claim 33, McBride discloses the invention as described above in Claim 16, wherein McBride further discloses:  wherein the support device (222) comprises a helical structure at least partly surrounding the impeller blade (McBride teaches how their winglet (222), which is being interpreted as being equivalent to the “support device” as claimed, is disposed on a portion of the outer radial edge of the impeller blade (as shown in Figure 4A).  Because the winglet is disposed on the outer radial edge of the impeller blade, this means that the winglet would be “at least partly surrounding the impeller blade” when the blade is in the expanded/deployed configuration (as shown in Figure 4A).  McBride ALSO discloses how the impeller blade chord length can be long and “has a significant helical extent” resulting in the “geometry and shape of the blade tip and the winglet can become complex” (see Column 9 – Lines 7-14).  McBride is describing how the impeller blades can have a helical shape along the axial length of the blade, such as what is shown in Figures 1B, 9B & 15A.  When the impeller blades are helical in shape, this would result in the support device (which is mounted and follows the shape of the outer radial edge of the impeller blade) would also have a helical shape (making the support device “a helical structure”)  
Regarding Claim 34, McBride discloses the invention as described above in Claim 33, wherein McBride further teaches:  wherein the impeller blade comprises a helical blade (As noted above, McBride describes in Column 9 – Lines 7-14 (and shows in Figures 1B, 9B & 15A) how their impeller blades can comprise a helical blade).  
Regarding Claim 36, McBride discloses the invention as described above in Claim 34, wherein McBride further teaches:  wherein a first helical direction of the helical structure is in a same direction as a second helical direction of the helical blade (McBride shows in Figure 4A how the winglet (which is interpreted as being equivalent to the “support device” as outlined in the claims) follows the curve of the outer radial edge of the impellers helical blade (as described by McBride in Column 9 – Lines 7-14 and shown in Figures 1B, 9B & 15A), which would result in the helical structure of the support device having a first helical direction that was the same as the helical direction of the helical blade).

Claims 16, 19, 26 & 33-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Evans et al (US 2002/0010487 A1) (Evans hereinafter).
Regarding Claim 16, Evans discloses:  A fluid pump (see Figure 2) comprising: 
a pump housing (31; Evans describes how an expansible covering (31) comprising a porous or non-porous covering/coating is disposed on the outer basket (20), see Paragraph 58 & Figure 3B), a rotor (32) positioned within the pump housing (31; see Figures 2 & 3B; Figure 3B shows how the covering (31) is disposed on the outer surface of the outer basket (20), which would result in the rotor (32), which is shown in Figure 2 as extending axially through the outer basket, would be “positioned within the pump housing (31)”), the rotor (32) having an axis of rotation (see Figure 2); 
an impeller blade (18; Evans describes in Paragraph 57 - Lines 9-13 how as the inner & outer surfaces (36 & 38) of the outer & inner baskets (20 & 18, respectively) slide against each other, the material which is being severed between the cooperating surface are urged “proximally” when the inner basket is rotated relative to the outer basket in the proper direction.  This is describing how the rotation of the inner basket (18) blades (30) is imparting a direction of flow  of the fluid thereby allowing them to be broadly interpreted as “impeller blades”) that extends radially (see Figure 2 which shows how the blades extend radially away from the drive shaft (32)), has a compressed state and expanded state (see Paragraph 52), has an outer radial edge (38) that extends axially along the length of the blade, and has a longitudinal length that extends within the pump housing (20; see Figure 3A); 
wherein the impeller blade (18) is rotatable about the axis of rotation within the pump housing (31) when in operation (see Figure 3B), and the rotor (32) is configured to convey a fluid during operation (see Figure 2A & Column 6 – Lines 25-27); and 
a support device (20) coupled to the outer radial edge of the impeller blade (see Figure 2 & Paragraph 57; PLEASE NOTE that the claim doesn’t specify that the support device is “fixed” to the outer radial edge of the impeller blade, merely that it is “coupled” to the outer radial edge of the impeller blade.  So even though rotating “impeller blade” (18) is in sliding engagement with the “support device” (20), they are still considered to be “coupled to” each other, in the same way that Evans describes how the rotating drive shaft (32) is “coupled to” the outer basket (20) in Paragraph 65), wherein the support device (20) is coupled to the outer radial edge (38) over a coupling length less than a total length of the outer radial edge (see Figure 3A; This figure shows that the support device (20) only contacts small areas of the outer radial edge (38), so the “coupling length” (the length of physical contact between the support device & outer radial edge) is less than the “total length of the outer radial edge”).    
Regarding Claim 19, Evans discloses the invention as described above in Claim 16, wherein Evans further discloses:  wherein the coupling length comprises a plurality of coupling lengths along the outer radial edge (see Figure 3A; This figure shows that there are a plurality of locations where the “support device” (20) is coupled to the outer radial edge (38)), wherein a sum of the plurality of coupling lengths is less than the total length of the outer radial edge (see Figure 3A).  
Regarding Claim 25, Evans discloses the invention as described above in Claim 16, wherein Evans further discloses:  wherein the support device (20) comprises a ring with a meandering form in the peripheral direction (see Figure 2; The outer basket/support device (20) is shown to be in the shape of a ring (to radially surround the inner basket (18)) AND the outer basket has a plurality of intermediate struts (4) that extend helically in the peripheral direction, thus creating “a meandering form”).  
Regarding Claim 26, Evans discloses the invention as described above in Claim 16, wherein Evans further discloses:  wherein the support device (20) is configured as two or more mutually axially spaced apart rings (see Figure 2; The outer basket/support device (20) is shown to have a proximal portion (24) and a distal portion (26) that are axially spaced apart from each other, where each of the proximal & distal portions are in the shape of rings).  
Regarding Claim 27, Evans discloses the invention as described above in Claim 16, wherein Evans further discloses:  the support device (20) is configured as a flexible tube at least partly surrounding the impeller blade/impeller blades (see Figure 2; The identified support device (20) is shown to be in the shape of a tube that radially surrounds the inner basket (18), which is being interpreted as being the “impeller blade/impeller blades”.  The outer basket is also constructed such that it was flexible so that it is able to expand/contract (see Paragraph 51).  This makes the support device as being configured as “a flexible tube”).
Regarding Claim 33, Evans discloses the invention as described above in Claim 16, wherein Evans further discloses:  wherein the support device (20) comprises a helical structure at least partly surrounding the impeller blade (18; see Figure 3A).  
Regarding Claim 34, Evans discloses the invention as described above in Claim 33, wherein Evans further discloses:  wherein the impeller blade (18) comprises a helical blade (see Figure 3A).  
Regarding Claim 35, Evans discloses the invention as described above in Claim 34, wherein Evans further discloses:  wherein a first helical direction of the helical structure (the helical direction of the support device (20)) is opposite a second helical direction of the helical blade (the helical direction of the impeller blade; see Figure 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans as applied to claim 16 above, in further view of previous court decisions.
Regarding Claim 28, Evans discloses the invention as described above in Claim 16, wherein Evans discloses:  wherein the flexible tube is stable in shape in pumping operation (see Paragraph 52; Evans describes that the flexible tube (20) comprises “a resilient material) & is designed to “expand resiliently when release from an axial elongation restraint”.  This “resiliency” of the flexible tube is describing how the flexible tube would be “stable in shape” during the pumping operation.).  
Evans fails to teach:  wherein the flexible tube is inflatable.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the support device of the expandable/rotatable impeller pump assembly such that the support device was inflatable is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the support device being inflatable versus the arrangement disclosed by Evans (which has the support device configured as an outer basket) as long as the support device effectively functions as intended.  In Evans, the identified outer basket (20) is able to function identically to the applicant’s claimed “support device” even though it is not inflatable.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that modifying the support device of Evans to be configured as “an inflatable tube” would have been considered an obvious design choice, wherein having the support device specifically configured as an inflatable tube (as opposed to having any other configuration) is not described by the applicant as solving any problem or providing any novel/unexpected result over the known prior art.
	
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride as applied to claim 16 above, and further in view of Hastings et al (US 2011/0152999 A1) (Hastings hereinafter).
Regarding Claim 31, McBride discloses the invention as described above in Claim 16, wherein while McBride does describe how their pump assembly can include a wire meshwork formed from a flexible material, such as any shape memory material (see Column 19 – Lines 43-44), this mesh (631) is not described as being used in the construction of either the impeller blade OR the support device, so McBride is silent regarding:  wherein the support device comprises a wire meshwork compressible in diameter.  
HOWEVER, Hastings is also directed to a pump assembly with one or more impellers that are configured and arrange to expand upon installation, wherein the one or more impellers may be formed from any materials suitable for implantation and expansion from an insertion device including, for example, shape memory metal or metal mesh material covered with one or more polymers (see Paragraph 29).
The use of memory shape materials, such as a wire meshwork, would provide the benefit of helping to ensure that the components take the appropriate shape when deployed.  Hastings provides a teaching that it would have been known to a person of ordinary skill in the art that the expandable impellers of McBride can be manufactured with a memory wire meshwork that is compressible (as taught by Hastings in Paragraph 29).  Because in McBride the identified support device (222) is integrally formed in the outer radial surface of the impeller blade (see Figure 4a), this would result in the support device as also comprising “a wire meshwork compressible in diameter”.
 Therefore, the examiner holds that it would have been well within the capabilities of a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the expandable impeller assembly of McBride such that the support device of the impeller was also formed with a wire meshwork that was compressible in diameter, as taught by Hastings, to help ensure that the support device defined the appropriate shape upon installation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schumacher (US 9,089,634 B2), Schumacher (US 9,028,216 B2), Schumacher (US 10,208,763 B2), Shifflette (US 2008/0132747 A1), Roehn (US 8,979,493 B2) & Smith (US 2007/0156006 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746      

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746